DETAILED ACTION
Claims 1-6 are presented for examination. Claim 7 is cancelled.
The notice of allowance is respectfully withdrawn as a result of the art provided in the March 25, 2021, see infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al (JP 2008/198440), provided in the March 25, 2021 IDS.
Regarding independent claim 1, Naganuma teaches a fuel cell system (e.g. item 10) having a fuel gas supply path (e.g. item 40) for supplying fuel gas to a fuel cell (e.g. 
a fuel gas supply system (e.g. item 4) of said fuel cell system includes said fuel gas flow path for supplying fuel gas, such as hydrogen gas, from a fuel gas supply device (e.g. item 42) to an anode gas channel (e.g. item 25), and said circulation path for circulating said fuel off-gas exhausted from said anode gas channel to said fuel gas flow path,
wherein said fuel gas flow path includes said confluence junction between said fuel gas flow path and said circulation path; a pressure sensor (e.g. item 44) that detects the pressure of said fuel gas, said sensor located upstream from said confluence junction; and, a hydrogen injector (e.g. item 45) as an opening/closing means that supplies fuel gas discharged from said shutoff valve to said fuel cell according to an on/off operation, said injector located upstream from said pressure sensor and downstream from said fuel gas supply device (e.g. ¶¶ 0027-28 plus e.g. Figure 1),
wherein said circulation path includes a hydrogen circulation pump (e.g. item 55) that compresses said fuel off-gas, raising the pressure to an appropriate gas pressure, and returns fuel off-gas to said fuel gas flow path at said confluence junction, wherein said hydrogen pump is equipped with a rotation speed sensor (e.g. item 57) that detects the rotation speed of said hydrogen pump (e.g. ¶¶ 0029-30 plus e.g. Figure 1),
control unit is composed of, for example, a general-purpose computer including a CPU, a RAM, a ROM, an interface circuit, and the like; temperature sensors (e.g. items 32 and 36); said pressure sensor; and, said rotation speed sensor (e.g. ¶0038), and
wherein said hydrogen injector repeatedly turns on and off to supply a required amount of fuel gas to said fuel gas flow path and confluence junction, and said pressure sensor detects the pressure on the upstream side of said confluence junction,
when the state of said confluence junction is normal, then a detection output of said pressure sensor exhibits normal characteristics, as illustrated in FIG. 2(b), 
but when the state of said confluence junction is closed by freezing, then said detection output of said pressure sensor exhibits an abnormal characteristics, as illustrated in FIG. 2(c), and when such abnormality occurs, said control unit then drives said hydrogen pump as a driving unit to forcibly circulating said fuel gas to increase the calorific value of said fuel gas so as to release the freeze at said confluence junction,
said normal and abnormal detection output illustrated in in Figures 2(b) and 2(c) are more specifically characterized by a pressure change rate associated with the detection output of said pressure sensor, represented by the pressure change amount ΔP per unit time ΔT after said hydrogen injector is closed, so that the pressure change after closing based on a velocity (pressure change rate) ΔP / ΔT permits estimation of degree of ice affecting the effective pipe diameter at said confluence junction due to freezing, the closed state of said confluence junction is determined according to the following equation 1:
ΔP × (stack volume + circulation volume) / atmospheric pressure − hydrogen consumption (l / S) × ΔT > Judgment Threshold Value	(1),

wherein the Judgment Threshold Value on the right side of Eq. (1) is a value that may be arbitrarily set according to the system (e.g. ¶¶ 0010-17 and 38-47 plus e.g. Figures 2a-c), wherein:
(1)	said fuel cell reading on “a fuel cell;”
(2)	said fuel gas flow path and configuration thereof reading on “a fuel gas supply channel adapted to supply a fuel gas to the fuel cell;” 
(3)	said fuel gas supply device and configuration thereof reading on “a fuel supply device adapted to supply the fuel gas to the fuel cell through the fuel gas supply channel;”
(4)	said circulation path and configuration thereof reading on “a circulation channel adapted to circulate a fuel off-gas discharged from the fuel cell to the fuel gas supply channel;”
(5)	said hydrogen circulation pump and configuration thereof reading on “a circulation pump disposed in the circulation channel and adapted to pressure-feed the fuel off-gas to the fuel gas supply channel so as to be circulated therein;” and
(6)	said control unit and configuration thereof reading on “a control unit adapted to control operation of at least one of the fuel supply device or the circulation pump and to determine that freezing of water is present downstream of the fuel supply device … , wherein when freezing of water is detected to be present downstream of the fuel supply device, the control unit relatively increases a proportion of an amount of the fuel gas to be supplied from the circulation pump to an amount of the fuel gas to be supplied from the fuel supply device,”
alternatively, the control system of Naganuma is capable of functioning as claimed.

Naganuma teaches said hydrogen injector  repeatedly turns on and off to supply said required amount of fuel gas to said fuel gas flow path (e.g. supra) and further teaches an example wherein said detection output of said pressure sensor characterizes said pressure change rate is illustrated twice after opening (e.g. Figures 2a-c), but does not expressly teach said control unit adapted to determine freezing water is present when a pressure increase gradient exceeding a freezing determination threshold is measured by the pressure sensor “three consecutive times.”
However, it would have been obvious to a person of ordinary skill in the art to increase the number of detection outputs satisfying equation (1)—from once or twice—to three consecutive times in order to ensure the veracity of the conclusion of freezing.
Regarding claim 2, Naganuma teaches the fuel cell system of claim 1, wherein said fuel gas supply system includes said pressure sensor along said fuel gas flow path downstream from said fuel gas supply device and upstream of said confluence junction supra), reading on “further comprising a pressure sensor disposed downstream of the fuel supply device and upstream of a portion where the fuel gas supply channel and the circulation channel merge in the fuel gas supply channel,” wherein said control unit determines said pressure change rate associated with the detection output of said pressure sensor, represented by a velocity (pressure change rate) ΔP / ΔT, said control unit determines whether or not to a freezing condition is present by comparing said value of said pressure change rate with said Judgment Threshold Value (e.g. supra), reading on “the control unit is adapted to presume that freezing of water is present downstream of the fuel supply device from a degree of an increase in a pressure obtained from the pressure sensor.” Alternatively, the control system of Naganuma is capable of functioning as claimed.
Regarding claim 3, Naganuma teaches the fuel cell system of claim 1, wherein when said confluence junction is determined to be closed by freezing, said control unit then drives said hydrogen pump as a driving unit for forcibly circulating said fuel gas to increase the calorific value of said fuel gas so as to release the freeze at said confluence junction (e.g. supra
Regarding claim 5, Naganuma teaches the fuel cell system of claim 1, wherein said confluence junction connects together said fuel gas flow path and said circulation flow path (e.g. supra), reading on “the fuel gas supply channel and the circulation channel are connected ...” and said fuel gas supply device is upstream of said confluence junction (e.g. supra), reading on “the fuel supply device is disposed upstream of the portion where the fuel gas supply channel and the circulation channel merge in the fuel gas supply channel,” but does not expressly teach the limitation where said connection between said fuel gas flow path and said circulation flow path is “via a T-shaped connecting pipe, such that the circulation channel is orthogonal to the fuel gas supply channel.”
However, it would have been obvious to a person of ordinary skill in the art to design said confluence junction as a T-shape connecting pipe, such that said circulation channel is fed through the leg portion of said T-shape since such connecting pipes are commercially readily available and further to ensure the path of said fuel gas from said fuel gas supply device to said fuel cell is as straight as possible to prevent pressure loss, reading on said limitation. Further, differences such shapes are obvious absent persuasive evidence that the particular configuration is significant, e.g. MPEP § 2144.04(IV)(B).
Regarding previously added claim 6, Naganuma teaches the fuel cell system of claim 1, wherein said fuel gas supply system includes said hydrogen injector upstream of said pressure sensor along said fuel gas flow path (e.g. supra), reading on “further comprising an injector in the fuel gas supply channel and a pressure sensor downstream of the injector,” 
supra), reading on “the control unit determines that freezing of water is present downstream of the fuel supply device when a pressure increase gradient exceeding a freezing determination threshold is measured by the pressure sensor.” Alternatively, the control system of Naganuma is capable of functioning as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al (JP 2008/198440), as provided supra, and further in view of Todoroki et al (JP 2009/170295), provided in the March 25, 2021 IDS.
Regarding claim 4, Naganuma teaches the fuel cell system of claim 1, as provided supra, wherein Naganuma further teaches said system comprising a coolant supply system (e.g. item 3) for cooling said fuel cell, wherein said coolant supply system includes a cooling passage (e.g. item 31) for circulating a coolant, a temperature sensor (e.g. item 32) for detecting the temperature of said coolant discharged from said fuel cell, a radiator (e.g. item 33) for radiating the heat of the coolant to the outside, a valve (e.g. item 34) for adjusting the amount of coolant flowing into said radiator, a coolant pump (e.g. item 35) for pressurizing and circulating the coolant, and temperature sensor (e.g. item 36) for detecting the temperature of the coolant supplied to said fuel cell (e.g. ¶¶ 
However, Todoroki teaches fuel cell system and a method of controlling said system to suppress freezing of water vapor at a confluence junction where an exhaust gas and a primarily supplied gas merge, said system comprising a fuel cell stack (e.g. item 1); a hydrogen system for supplying hydrogen as a fuel gas to said fuel cell stack; and, a cooling system, wherein 
said hydrogen system includes a fuel tank (e.g. item 10), in which said hydrogen is stored, and a hydrogen supply flow path (e.g. item L1), through which said primary supply hydrogen is supplied from said fuel tank to said fuel cell stack;
a hydrogen circulation flow path (e.g. item L2), which takes gas discharged from a fuel electrode in said fuel cell stack to said hydrogen supply flow path (L1) at said confluence junction;
a control unit (e.g. item 40) integrally controlling the entire system, said control unit controlling the operating state of the system by operating according to the control program, wherein said control unit performs various calculations based on the state of said system, outputs the calculation results as control signals to various actuators and outputs; and,
said cooling system with a closed loop-shaped cooling water flow path (e.g. item L6) in which cooling water for cooling said fuel cell stack circulates, wherein said cooling water flow path includes a cooling water circulation pump (e.g. item 30), a radiator (e.g. item 31), a cooling water heater (e.g. item 34), and a cooling water 
As a result, it would have been obvious to configure said coolant supply system of Naganuma as Todoroki teaches, wherein its cooling system incorporates a cooling water heater, a temperature sensor, and a control unit that activates said water heater when the measured temperature of the cooling water drops below the dynamically-determined cooling water determination temperature, since Todoroki teaches doing so will help effectively suppress freezing at said confluence portion, reading on said limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723